PER CURIAM.
We affirm the order determining that the trial court possessed jurisdiction over the appellant. Proceedings to modify the amount of alimony awarded pursuant to a divorce decree are supplemental to the original proceedings and, consequently, the trial court retains jurisdiction over the parties. See Stickney v. Stickney, 377 So.2d 187 (Fla. 1st DCA 1979)(“Timely proceedings to increase the amount of alimony awarded by a judgment in a dissolution of marriage action are supplemental to the judgment and are merely a continuation of the original proceedings. The parties having been properly brought within the jurisdiction of the trial court at the outset, the modification proceedings may be brought on a reasonable notice which affords an opportunity to be heard.”).
AFFIRMED.
KAHN; C.J., BROWNING and HAWKES, JJ., Concur.